PER CURIAM:
Vincent Brown appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have *255reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Massengill, No. 1:10-cv-00385-LMBJFA (E.D.Va. Feb. 16, 2011). We deny Brown’s motions for appointment of counsel, for a transcript at Government expense, and for reconsideration of the initial deferral of those motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.